DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/06/2020 and 04/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1-20 are allowed
Reason for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A method comprising: performing pulsed nuclear magnetic resonance measurements of a core sample to determine a first relaxation measurement,.., exposing a subsample of the core sample to a volume of an inert gas and measuring a relative pressure and weight of gas adsorbed on the subsample; determining a second surface relaxivity based, at least in part, on the relative pressure and weight measured; and calculating a surface roughness of a subsurface formation based, at least in part, on the first and second surface relaxivities, wherein the core sample was obtained from the subsurface formation”, as required by claims 1, 12 and 18.
Claims 2-11, 13-17 and 19-20 are in condition for allowance.


    PNG
    media_image1.png
    265
    388
    media_image1.png
    Greyscale




Jacobi (U.S. Publication 20180328905) discloses a system to analyze rock from an image of a sample region of the rock teaching a process for analyzing a rock sample from a microscopic image of a sample region of the rock sample, element maps for a rock sample are generated by analyzing the rock sample using an EDS analysis, a WDS analysis, or both, an element map includes an array of pixels. Each pixel in the array has a gray-scale value that corresponds to the intensity of an EDS, WDS or BSE signal for a specific element. In this regard, because a rock sample may contain more than one element, multiple element maps may be generated for the same rock sample. Each element map may include the same pixel-by-pixel correlation between the element map and content of the rock sample such that the same pixel, from different element maps, may be analyzed to determine if that pixel represents one or more different chemical elements. The element maps may be stored in one or more appropriate databases or other storage constructs, to organize the image data, a three-index 

    PNG
    media_image2.png
    541
    372
    media_image2.png
    Greyscale








Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on Monday through Thursday, 6:45AM- 5:15PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Assouad Patrick can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858